Citation Nr: 1113485	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for low back disability (back duality)

2.  Entitlement to service connection for cervical spine disability (neck disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC., to accommodate the Veteran's request for a Travel Board hearing.  

On the date of her scheduled Travel Board hearing, the Veteran withdrew her request for a hearing and submitted additional evidence in support of her claim.  She waived RO consideration of this evidence in the first instance.

In September 2009, the Board remanded the issues listed on the title page to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.


FINDINGS OF FACT

1.  The currently diagnosed low back disability is not shown to have had an onset in service or to be otherwise related to service; arthritis is not shown to have manifest to a compensable degree within the first postservice year.

2.  The currently diagnosed cervical spine disability is not shown to have had an onset in service or to be otherwise related to service; arthritis is not shown to have manifest to a compensable degree within the first postservice year.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran seeks service connection for a low back disability.  She has testified to originally experiencing back pain on road marches with greater pain following a motor vehicle accident.  See Transcript of December 2005 RO hearing, p. 9.  She reports that this visitation involved X-rays and pain medication.  Id.  However, she has further reported incurring a back injury in approximately 1982 which was prior to the pain experienced with road marches.  See VA Compensation and Pension (C&P) examination report dated February 2010.  She essentially reports the onset of persistent and/or recurrent back pain since service.  Id.  She has further alleged that a back injury in "1985" had not been evaluated.  See VA clinical record dated March 25, 2005.

The Veteran also seeks service connection for a cervical spine disability.  She reports an initial neck injury during a rear-end collision motor vehicle accident during service.  See VA Compensation and Pension examination report dated January 2010.  She alleges that, since that accident, she has experienced constant pain located from the base of her neck to the base of her skull.  Id.  She has no recollection regarding a pre-service neck injury in 1969.  See VA Form 21-4138 received November 2010.

The available preservice medical records from Dr. J.W.F. reflect that the Veteran incurred a traumatic neck injury in January 1969 resulting in traumatic torticollis.  However, examination revealed no specific cervical spine injury with resolution of symptoms with treatment.  

Overall, the pre-service medical records reflect the Veteran's history of cervical spine injury which was acute and transitory resulting in no residual disability.

The Veteran's July 1979 enlistment examination did not diagnose a chronic low back or cervical spine disability.  Thus, the Veteran is presumed to have entered into active service in sound condition.  38 U.S.C.A. § 1111.

In pertinent part, the Veteran's service treatment records (STRs) reflect an August 6, 1982 dispensary visitation wherein the Veteran reported back pain after being hit in the back during physical training two weeks previous.  On examination, she reported pain to palpation of the back but it was not tender upon physical examination.  There was no swelling, and range of motion was to 90 degrees.  She was assessed with low back pain (LBP).  Her treatment consisted of Ecotrin, Ben Gay and no physical training for 5 days.

On a follow-up consultation on August 10, 1982, the Veteran reported low back pain with bending.  Physical examination was deemed "unremarkable."  She was assessed with LBP treated with Indocin and a limited profile for 30 days.

On April 27, 1983, the Veteran presented to the infirmary with complaint of chest and center back pains.  An X-ray examination revealed no significant abnormalities.

In April 1984, the Vetera sought treatment for back pain as a result of a sprain incurred while lifting a bed 3 days previous.  At that time, the Veteran was unable to bend due to lumbar area pain.  There was tenderness to palpation.  She was assessed with a sprained back muscle treated with Norgesic Forte, heat pad, and no lifting for 7 days.

In October 1984, the Veteran presented to the infirmary with complaint of low back pain following an incident of falling down the stairs 2 weeks previous.  Her pain was located in the lower part of her back.  Physical examination was significant for pain with forward bending, palpation and leg raising, but was negative for swelling, discoloration, or spasm.  She was assessed with mechanical low back pain that was treated with home flexion plan, Norgesic Forte, and heat.

A September 1984 periodical physical examination did not diagnose a chronic low back or cervical spine disability.

The Veteran sought emergency room treatment for neck pain and frontal headaches on May 6, 1986, after being rear-ended by a truck.  She denied paresthesias.  She had been restrained with the collision occurring at less than 35 miles per hour.  Physical and X-ray examination resulted in a diagnosis of cervical strain.

A June 1986 X-ray examination of the cervical spine was interpreted as normal.

The Veteran denied low back pain (LBP) during a February 1987 clinic visitation.

On her April 1987 separation examination, the Veteran reported that she was in "excellent health" and not taking any medications.  She specifically denied complaints such as swollen or painful joints, arthritis, rheumatism, bursitis, recurrent back pain and neuritis.  Examination indicated normal clinical evaluations of the spine.

Overall, the STRs provide evidence in support of the claims to the extent that they establish treatment for low back and cervical spine injuries.  However, they provide evidence against the claim to the extent that no chronic disabilities during service where shown.  In fact, the lay and medical evidence at the time of separation from service indicated that no chronic disabilities were present.

Post-service, the Veteran was first treated in May 2003 for a 7-day history of right-sided posterior neck pain.  In a medical questionnaire, the Veteran reported the onset of sudden pain 4 days previous while she described to the examiner that the pain had been "[g]radual, insidious onset @ work."  Such a statement from the Veteran's herself provides highly probative factual evidence against her own claim.  An X-ray examination revealed mild osteophyte at C5 and calcification in the anterior longitudinal ligament.  She was given assessments of subacute cervical spasm and cervalgia.  Notably, the Veteran also reported "back pain" which was not further described.  

Thereafter, the Veteran was later assessed with chronic myofascial pain, degenerative joint disease of the cervical spine and low back pain of unclear etiology.  An X-ray examination of the lumbar spine in March 2005 was interpreted as showing a normal lumbosacral spine with the exception of minimal anterior bone spurring at L3 and L4 of no clinical significance.  Notably, it was reported that the Veteran manifested fibroid tumors in the uterus.  A March 2005 X-ray examination of the cervical spine revealed degenerative disc disease of C5-C6 with associated muscle spasm.  A June 2007 X-ray examination of the lumbar spine was interpreted as showing moderate diffuse spondylosis with multi-level degenerative facet disease.

The post-service medical records, overall, provide highly probative evidence against these claims, showing that the Veteran did not seek treatment for her current complaints for more than 16 years after her separation from service.  This evidence is not consistent with a finding of recurrent and/or persistent low back and/or cervical spine disability since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As there is no evidence of arthritis involving the thoracolumbar spine and/cervical spine within the first postservice year, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

On review of the entire record, the Board next finds that service connection may not be established based on chronicity of disability in service, or post-service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Notably, the Veteran's report of recurrent and/or persistent symptoms of low back and neck pain since service is not consistent with the overall evidentiary record.

First, the Board finds that the Veteran's current recollections are clearly inconsistent with her own statement upon separation from service, wherein she denied a history of swollen or painful joints, arthritis, rheumatism, bursitis, lameness, or recurrent low back pain.  At that time, physical examination did not reflect a diagnosis of a chronic disability of the thoracolumbar and/or cervical spines.  This inconsistency of statements provides evidence tending to impeach the overall credibility of her assertions using her own statements. 

Second, the Veteran's current recollections are clearly inconsistent with her report of medical histories provided to examiners after service.  For example, the record first reflects the Veteran's treatment for cervical spine pain in May 2003, at which time she reported an insidious onset of pain within the prior week.  With respect to the low back, a June 2004 report from Dr. J.B. recorded the Veteran's history of lower back pain "on and off +2 yrs."  These assertions from the Veteran herself contradict her current allegations, which again tend to impeach the overall credibility of her assertions again, using her own statements to examiners. 

Third, the approximate 16 year period between the Veteran's separation from service and the first documentation of any disability complaints is inconsistent with her current allegations of problems during that time period, and the lapse of treatment is a factor for consideration in deciding these service connection claims.  Maxson, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Fourth, the Veteran has otherwise proved to be a generally unreliable historian.  For example, the Veteran has informed the RO that she first obtained treatment at the Temple VA Medical Center (VAMC) in 2003.  However, in November 2005, the Temple VAMC informed the RO that the Veteran only had treatment records from March 25, 2005 to September 21, 2005.  Notably, a March 25, 2005 Temple VAMC treatment record states that the Veteran "COMES TO CLINIC FOR first initial visit to this VAC."  (emphasis original), supporting the finding of Temple VAMC that the Veteran was not correct.   

Furthermore, in conjunction with other claims not currently before the Board, the Veteran alleged treatment for symptoms or injury involving her knees, hands and wrists during service, to include alleged splints being prescribed for carpal tunnel syndrome.  As addressed in a September 2009 decision, the Veteran's extensive STRs are completely absent any treatment for such symptoms or injury which further tends to lessen the probative value of her current allegations.

Overall, the Veteran has provided VA inconsistent and irreconcilable histories regarding the onset of recurrent and/or persistent low back and neck pain.  The Board assigns greater probative value and reliability to the statements made by the Veteran upon her separation from service, which is consistent with the STRs, was made while events were fresh in her memory and bear the indicia of reliability as they were made in the context of disclosing all disabilities present at the time of her separation from service.

On the other hand, the Veteran's allegations of persistent and/or recurrent symptoms of low back and neck pain since service are not consistent with the overall evidentiary record, her statement upon separation from service, and her initial medical histories provided to treating physicians in 2003 and 2004.  Her current attempts to recollect events many years ago appear to be subject to the vagaries of memories for so many years passed.

The Board further finds no competent evidence within the record of a nexus between the Veteran's current low back and cervical spine disabilities and her period of active service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service).

The Board, however, has obtained medical opinion based the Veteran's history of injury and treatment in service.  In January 2010, a VA C&P examiner provided opinion that the Veteran's current cervical spine disability is not at least as likely as not related to active service.  In so doing, the VA examiner acknowledged the Veteran's history of neck injury prior to service in 1969 and during service in 1986.  However, the examiner found no evidence of cervical spine fracture noting that a "06/05/1986" X-ray examination of the cervical spine was normal, and that degenerative disc disease of the cervical spine was first demonstrated by X-ray on "03/25/2005."  There is no medical opinion to the contrary.

With respect to this opinion, the Board acknowledges that the VA examiner inadvertently reported the incorrect date as "1992" for the cervical spine injury.  However, this was clearly a typographical error as the VA examiner specifically referred to the "06/05/1986" X-ray examination of the cervical spine in the analysis of residuals regarding that injury.  Quite simply, the VA examiner had knowledge of the correct facts in this case.  

The Board further notes the Veteran's assertion that she did not have a preservice neck injury in 1969.  However, her pre-service medical records which clearly document such a history substantially outweighs her current recollections.  Nonetheless, the VA examiner did not find any residuals related to this injury but merely reported her prior medical history, which demonstrates the VA examiner's thorough review of the claims folder.

In February 2010, a VA C&P examiner provided opinion that the Veteran's current low back disability is not at least as likely as not related to active service.  In so doing, the VA examiner acknowledged the Veteran's history of back pain and injuries during service and after service.  See February 2010 VA C&P examination report, pp.8-9.  This examiner found that no chronic back disability had been found during service, and that current X-ray examination only revealed mild osteophytes absent fractures, intervertebral disc abnormality, misalignment, or lesions which were sclerotic or lytic.  In short, the VA examiner found that the current X-ray changes were likely age-related.  There is no medical opinion to the contrary.

Thus, the opinions from the VA examiners in January and February 2010 provide strong probative evidence against the claims, finding that the currently manifested low back and neck disabilities did not have their onset in service and/or are not related to injuries during service.

In this case, the only evidence tending to support a causal relationship between the current low back and neck disabilities to active service is the statements from the Veteran herself.  The Board notes that the Veteran is not shown to be trained or educated in medicine, which clearly impacts her competence to speak to medical etiology matters.  Looking at her allegations closely, the Veteran only provides vague allegations lacking any specific rationale which could be used to service-connect these disabilities.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  To the extent that the Veteran is deemed competent to speak to these matters, such statements are greatly outweighed by the medical findings of record, to include the normal clinical evaluations at the time of her separation from service and the opinions from the VA examiners in January and February 2010.

In summary, the Board finds that both service and post-service medical records provide evidence against these claims, outweighing the Veteran's allegations and opinions.  Accordingly, the Board finds that the preponderance of the evidence is against her service connection claims for low back and cervical spine disabilities.  38 U.S.C.A. § 5107(b).  The appeal regarding these claims, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A pre-adjudicatory RO letter dated May 2004 substantially satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate her claims, and the relative duties on the part of the Veteran and VA in developing her claims.  This letter did not advise the Veteran of the criteria for establishing an initial disability rating and effective date of award.  However, as the claims remain denied, these issues are not implicated and no prejudice accrues to the Veteran regarding this notice deficiency.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, VA has obtained all relevant, identified, and available evidence.  The RO obtained the Veteran's STRs, which includes extensive records from Fort Hood and includes records under her previous last names.  There is no indication that the STRs are incomplete.

The RO has also obtained all available VA clinical records.  The Veteran has alleged treatment at the Temple VAMC since 2003.  However, that facility informed the RO in November 2005 that the first existing clinical record is dated March 25, 2005.  Notably, the March 25, 2005 clinical record reflects the Veteran's report that this constituted her first clinical visitation to that facility.  Thus, the Board finds that VA has satisfied it duty to obtain VA clinical records.

Furthermore, the RO has obtained the Veteran's identified treatment records from Darnell Army Hospital, Evans Army Community Hospital and Greater Killeen Free Clinic.  There are no outstanding requests to obtain any additional private medical records which the Veteran has identified and authorized the RO to obtain on her behalf.  Notably, in August 2010, the Veteran informed the RO that no further records existed with Greater Killeen Free Clinic.  See VA Form 119 dated August 20, 2010.  

The Board further notes that there is no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  

Additionally, VA has obtained medical opinion with respect to both claims in January and February 2010.  These examination reports reflect a thorough and accurate review of the claims folder, respond directly to the questions posed by the Board in the September 2009 remand directives, and provide sufficient rationale to support the opinions expressed.  Overall, the Board finds that these examination reports are adequate for rating purposes.

The Veteran and her representative have argued that the January 2010 VA C&P examination report is inadequate for rating purposes.  It is primarily alleged that the VA examiner rendered an opinion based upon an inaccurate factual premise, which includes reference to a January 1969 neck injury which the Veteran currently denies.  With respect to this issue, it is argued that the VA examiner should have provided opinion regarding aggravation of disability during service.  

Notably, the Veteran's STRs indeed include pre-service medical records that document the Veteran to have had a neck injury in 1969.  This reference to preservice injury is deemed factually accurate despite the Veteran's inability to remember events many years ago.  This reference merely reflects that the VA examiner conducted a thorough review of the claims folder.  The entire issue is a red herring, as the VA examiner only referenced the Veteran's history and did not suggest or opine that the Veteran entered service with a pre-existing injury.  Thus, the Board finds no inadequacy of examination on this basis.

Additionally, it is argued that the VA examiner incorrectly held that the Veteran injured her neck in 1992 rather than 1986, which is the documented date of injury.  A literal read of the opinion supports this assertion.  However, it is clearly a typographical error.  In this respect, the VA examiner clearly referenced a June 1986 X-ray examination to determine whether the Veteran manifested any residuals from a neck injury.  Thus, the VA examiner had the correct chronological timeline and the Board will not remand this claim on this basis given the particular facts of this case.

Overall, the Board finds that the RO has complied with the terms of the Board's September 2009 remand directives, by obtaining current VA clinical records and obtaining VA examination reports in January and February 2010 which fully and adequately address the questions posed by the Board.  

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim of entitlement to service connection for low back disability is denied.

The claim of entitlement to service connection for cervical spine disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


